MEMORANDUM **
Steward Ray Pepion appeals from his sentence of 120 months imposed following a guilty plea to assault on a federal employee, in violation of 18 U.S.C. §§ 111(a)(1) & (b). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Pepion contends that the district court erred in applying a six-level upward adjustment, pursuant to U.S.S.G. § 3A1.2, based on its finding that Pepion knew or had reasonable cause to believe that his victim was a law enforcement officer. Given that the victim was assaulted while wearing a police uniform and responding to an emergency call necessitated by Pep-ion’s violent behavior, and given that Pep-ion had met the victim in his official capacity a number of times before the instant offense, the district court did not clearly err in imposing the six-level adjustment. See U.S.S.G. § 3A1.2, Application Note 4; cf. United States v. Sanchez, 914 F.2d 1355, 1363-64 (9th Cir.1990).
Pepion next contends that the district court failed to consider some of the 18 U.S.C. § 3553(a) factors, and thus, that his sentence is unreasonable. We disagree. We conclude that the sentence is not unreasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.